Title: From Benjamin Franklin to Vergennes, 20 October 1778
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


M. le Comte,
A Passy, ce 20. Octre 1778
Mes Colleagues croyent qu’il seroit necessaire que je fusse en Hollande, et que ma Presence pourroit y accelerer les Choses. Ils me pressent en consequence. Je crains que ce seroit plutôt les reculer que les avancer, et que ce ne soit pas le moment de s’y presenter. Personne ne sçait mieux que votre Excellence ce que nous convient de faire à cet egard, et je ne puis avoir de Conseil meilleur et plus agreable que le vôtre. Si vous voulez bien me l’accorder, je m’y conformera avec la Confiance. J’ai l’honneur d’être, avec Respect M. le Comte, Votre tres humble et tres obeissant Serviteur
B Franklin
 
Notation: M. franklin / Etats unis / rep.
